Exhibit 10.2

 

 

 [image_002.jpg]

 

 



VIA EMAIL ONLY

 

January 26, 2018

 

Kerry Propper

Chief Executive Officer

Chardan Capital Markets, LLC

17 State Street

New York, NY 10004

 

Re: Mutual Termination Agreement

 

Dear Mr. Propper:

 

This letter is to confirm that PharmaCyte Biotech, Inc. (“Company”) and Chardan
Capital Markets, LLC (“Chardan”) have agreed to mutually terminate the letter
agreement between Chardan Capital Markets, LLC (“Chardan”) and the Company dated
May 28, 2014, as amended on December 15, 2016 (collectively, “Engagement
Agreement”). Chardan agrees that no further fees or warrants are due and payable
by the Company to Chardan pursuant to the Engagement Agreement.

 

 



  Sincerely,           /s/ Kenneth L. Waggoner                         Chief
Executive Officer   President and General Cousel            

 

 

Acknowledged and Agreed

 

Chardan Capital Markets, LLC

 

 

By: /s/ George Kaufman                 

Name: George Kaufman

Title: Managing Director

